IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


HEATHER KLEBON,          )
                         )
          Plaintiff,     )
      v.                 )
                         )                        C.A. No.:N20C-11-057 FFJ
PAPASTRAVOS’ ASSOCIATES  )
MEDICAL IMAGING, LLC     )
DELAWARE IMAGING NETWORK,)
INC., AND RADNET, INC.,  )
                         )
          Defendants.    )

      ORDER REGARDING AFFIDAVIT OF MERIT CONCERNING
        MEDICAL CARE PROVIDED TO HEATHER KLEBON

               This    21st   day of April, 2021, the Court has reviewed in camera

Plaintiff’s affidavits of merit pursuant to 18 Del.C. §6853(d). Having done so, the

Court finds:

      1.       The affidavits of merit are signed by expert witnesses.

      2.       The affidavits are accompanied by a current curriculum vitae of the

expert witness.

      3.       The affidavits states all of its opinions with a reasonable degree of

medical probability.

      4.       The affidavits contain an opinion of the expert witnesses that there are

reasonable grounds to believe that the applicable standard of care was breached by
the Defendants, and that the breach of the applicable standard of care by Defendants

was a proximate cause of the injury or injuries claimed in the complaint.

      5.     The curriculum vitaes accompanying the affidavits establishes that the

expert witnesses are licensed to practice medicine as of the date of the affidavits, for

the three (3) years immediately preceding the alleged negligent acts, have been

engaged in the treatment of patients and/or in the teaching/academic side of the

medicine in the same or similar filed of as the named Defendants, and are Board

certified in Radiology.

      Based on the foregoing, the Court finds that the affidavits of merit do comply

with the requirements of 18 Del.C. §6853(a)(1) and 18 Del.C. §6853(c).

      IT IS SO ORDERED.



                                             /s/ Francis J. Jones, Jr.
                                            Francis J. Jones, Jr., Judge




/jb
cc:   File&ServeXpress